                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 ST. JOHN BROOKLYN LLC,                                   Civil Action No.: 18-11398 (JLL)

                     Plaintiff,                                         ORDER

V.


SHIRLEY ROQUE. etctl..

                     Defendants.




LINARES, Chief District Judge




     IT APPEARING THAT:

     1. On February 7, 2019, Plaintiff St. John Brooklyn LLC filed a Motion for Default Judgment

        against Defendants Shirley Roque, Gina Francis, Kimberly Burnett, and New World

        Abstract. (ECF No. 31).

     2. Prior to the filing of its motion, Plaintiff requested entry of default against the same

        Defendants from the Clerk of the Court, and the Clerk of the Court entered default against

        them. (ECF No. 12, ECF Docket Entries dated August 14, 2018).

     3. Pursuant to Federal Rule of Civil Procedure 55, the Court may enter default judgment if

        plaintiffs claim is for a sum certain and where the plaintiff has filed an “affidavit showing

        the amount due.” Fed. R. Civ. P. 55(b)(1); see also Doug Bradi, Inc. v. N.J. Bldg. Laborers

        Statewide funds, 250 F.R.D. 171, 177 (D.N.J. 2008).

     4. Plaintiff has not submitted such an affidavit. The only figure approximating a damages

        calculation is in Plaintiffs Complaint, which states that “[t]his action seeks actual damages

        of more than S744,000.00. which is the approximate amount owed to Plaintiff based on the
         fraud and misrepresentation of the pal-ties involved in using Shirley Roque’s credit to

         obtain a loan from Plaintiff.” (ECF No. 1    ¶ 4).   This figure cannot be presumed by the

         Court to be reasonably exact. The actual text states that the sum may be “more” than

         $744,000.00, which itself is an “approximate amount owed to Plaintiff.” (FCF No. I       ¶ 4).
         Furthermore, this statement appears in Plaintiffs Complaint, not a sworn affidavit, and

         Plaintiff has proclLtced no calculations showing how it arrived at that figure. Nor has there

         been any mention of existing or continuing interest payments.

    5. The Court declines to enter default judgment on such speculative information.



    IT IS thus on this   I? day of March, 2019

    ORDERED that Plaintiff St. John Brooklyn LLC’s Motion for Default Judgment, (ECf No.

31), is hereby DENIED without prejudice; and it is further

   ORDERED that Plaintiff may refile its Motion for Default Judgment along with the requisite

materials for this Court to ascertain the validity of its claim within 30 days from the date of this

Order.




   IT IS SO ORDERED.




                                                      ‘hief Judge, United States District Court
